Citation Nr: 1140686	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of VA (VA) funds.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined the Veteran was not competent to handle the disbursement of VA funds.

In August 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development and adjudicative action are warranted.  First, at the August 2011 hearing, the undersigned noted that the last VA treatment records in the claims file were from 2009.  The undersigned asked the Veteran that if the RO attached the medical records since 2009 to the claims file, would he be willing to waive initial consideration of that evidence by the agency of original jurisdiction.  The Veteran stated he did not want to waive initial consideration of that evidence by the agency of original jurisdiction.  See Transcript on page 12.  Thus, this requires a remand to allow the agency of original jurisdiction to consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).

Second, at the hearing, the Veteran testified he had seen a VA field examiner in September 2010 and was planning to see the field examiner again in September 2011.  Neither of these reports are in the claims file.  In September 2009, the field examiner had provided an opinion as to whether the Veteran was competent to handle the disbursement of VA funds.  Thus, any subsequent report by the field examiner would be relevant to the issue on appeal, and therefore the Board must remand to obtain the report(s).  

Third, the Board finds that a new examination should be conducted to determine whether the Veteran is competent to handle the disbursement of VA funds.

Lastly, the Veteran had testified he was in receipt of Social Security benefits at one point.  The Board finds that an attempt to obtain these records, if available, should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2011 to the present.

2.  Obtain the September 2010 field examiner report by RG and the September 2011 report, if one was conducted.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After the above three steps are complete, schedule the Veteran for a VA examination to determine whether the Veteran is competent to handle the disbursement of VA funds.  The claims folder should be provided to the examiner for review.  The examiner should be informed of the following definition:

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation.  

The examiner is asked to address whether or not the Veteran is a mentally incompetent person and should provide a rationale for the opinion, addressing the specific facts that support the opinion.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for whether the Veteran is competent to handle the disbursement of VA funds.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

